.Simmons, Chief Justice.
It appears from the record, that in 1894 there were in use tickets issued by the Chicago & Eastern. Illinois Bail-road Company, in the form of a “round trip ticket,” for passage over that road and connecting railroads from Chicago, Illinois, to Jacksonville, Florida, and return, there being for each railroad a separate coupon upon which appeared the names of the places between which it was good for passage, together with the names of the other railroads .and the statement that it was issued by the Chicago & Eastern Illinois Bailroad Company. Among these coupons .was one for passage over the Central Bailroad of Georgia, from Atlanta to Savannah. The ticket stated that it was “good for one first-class passage to Jacksonville, Florida., and return, when officially stamped, subject to the following con■ditions. . . It is not transferable. . . I, the original pur*680chaser, hereby agree to sign my name, and otherwise identify myself as such, whenever called upon to do so by any conductor or agent of the line or lines over which the ticket reads. . . The purchaser’s signature must be in manuscript and in ink. . . Unless all the conditions on this ticket are fully complied with, it shall be void. In consideration of the reduced rate at which this ticket is sold, I agree to the above contract.” A number of these tickets, purporting to be signed by the purchasers in the presence of O. C. Hill, agent of the Chicago & Eastern Illinois Railroad Company, at Chicago, were presented for passage on the Central Railroad of Georgia and accepted. About April 1st, 1894, about which time several of these tickets were presented and accepted on the Central Railroad, a ticket of the same class, but not signed by any person as. purchaser, though, under the blank space intended for the signature of the purchaser, the name of the. above mentioned agent at Chicago purported to. be signed as “witness,”’ was presented on a train of the Central Railroad for passage from Atlanta to Savannah, but the holder was refused passage thereon and was required by the conductor to pay his fare. The holder, who had bought the ticket from a “ticket scalper” at Atlanta, returned it to the “scalper,”’ and the latter, on April 4, 1894, sold it to James Foley. Foley signed the contract upon the ticket, as “purchaser,”’ and presented it to the conductor on a train of the Central Railroad for passage from Atlanta to Savannah. The conductor, after tearing off the coupon for passage between these points, inquired of him where he had purchased the-ticket. Foley replied that the conductor could see that on the face of the ticket. The conductor told him it was a bad ticket, ¿nd he would have to pay his fare or be put off. He declined to pay his fare, saying that he was unable to do so, and the conductor required him to. leave, the train at the next station. Upon leaving the train he found at the. station a train which was on its way to Atlanta, and he re*681turned on that train. Subsequently he sued the receivers of the Central Railroad for damages, alleging that he was a tona fide purchaser of the ticket and had a right to ride thereon. At the trial the facts above stated appeared in evidence. It also appeared that when the plaintiff bought the ticket, the coupons for passage between Chicago and Atlanta had been torn off, that it purported to have been sold on March 28th, 1894, several days before the date on which he purchased it, and that he had examined and read the ticket. He testified, however, that he did not know that any other person had used it before he bought it, and that the “scalper” told him that this and similar tickets which he had for sale were issued in blank to him by the Chicago & Eastern Illinois Railroad Company. The “scalper” was introduced by the plaintiff as a witness, and testified that he did not receive the ticket directly from the Chicago & Eastern Illinois Railroad Company, but that his agent in Chicago bought it from the company and there’ sold it to a passenger, with a rebate on him (the witness), and that the passenger turned it over to him in Atlanta in the condition it was in when sold to the plaintiff. The defendants introduced no evidence. There was a verdict for the plaintiff for $1,300, and the defendants made a motion for a new trial, which was overruled, and they excepted.
Although the evidence may have been sufficient to establish the agency of the Chicago & Eastern Illinois Railroad Company to issue in behalf of the defendant tickets of this kind to persons purchasing and signing the same at Chicago (see Spencer et al., receivers, v. Lovejoy, 96 Ga. 657), the evidence does not warrant the inference that the company at Chicago was authorized by the defendant, directly or indirectly, to dispense with such signing and to issue such tickets with the understanding that they were to be transferable. So far as appears, all tickets of this kind which were accepted on the Central Railroad purported to have been signed by the original purchaser in the *682presence of the agent at Chicago, and the defendants and the conductors who accepted the same did not know that any of them were signed elsewhere or that the persons using the same were not the original purchasers. Moreover, it does not appear that the company at Chicago or its agent who sold the. ticket in question knew that the purchaser was a dealer in tickets, or that it was bought for the purpose of being sold again or used by more than one person. It appears that other tickets in the same condition came into the hands of the “scalper,” but it does not appear that they were bought from the company at one time, nor under what circumstances they were bought. Assuming, however, that the company at Chicago sold with full knowledge of the facts and consented to the use of the ticket by others than the original purchaser and that the signing at Chicago should be dispensed with, were the receivers of the Central Railroad, in the absence of any proof that this was either directly or indirectly authorized by them, bound by such knowledge and waiver? So far as the evidence discloses, the authority of the company at Chicago was at most that of a special agent, and was confined to the issuing ■of a particular form of ticket, to be good only under the conditions stated therein; and in special agencies the rule is that if the agent exceeds the special and limited authority conferred upon him, the principal is not bound by his acts, but they are mere nullities, so far as he is concerned, unless he has held the agent out as possessing a more enlarged authority. (Story on Agency, §126; Code, §2196.) Moreover, in order to hold the defendants bound, the plaintiff must have acted in good faith himself and must have relied upon the apparent authority of the agent. Here was a ticket which expressly stated that it was “not transferable,” and which purported to have been sold at Chicago on the date stamped thereon, and which was offered for sale by a person who was not an agent of the railroad company, but a “scalper,” a dealer in tickets originally purchased by *683others; and when the plaintiff signed the conditions of the ticket, knowing as he did that the signer was described therein as the original purchaser, and that it purported to have been signed at Chicago in the presence of the agent whose name appeared thereon, he did so evidently under the impression that, in order to use the ticket on the railroad operated by the defendants, it was necessary that it should appear that he was the original purchaser and had signed it in Chicago in the presence of the agent. Why should he do this, and why should he attempt to mislead the conductor by telling him when asked where he had purchased the ticket, that he (the conductor) would see by looking at it, unless he supposed that the conditions stated therein would be insisted upon and that he would be refused passage on it if the facts were not as they appeared to be from the ticket? It seems clear to us, under these circumstances, that the plaintiff was not entitled to.be treated as a purchaser in good faith and without notice, but on the contrary, that the facts were such as to put him on notice that the sale was irregular and unauthorized by the defendant. Upon the whole, therefore, we think the plaintiff failed to make out his case. See on this subject the following authorities cited by counsel: Drummond v. Southern Pacific Ry. Co., 25 Am. Rep. 733; Post v. Chicago etc. R. Co., 45 Am. Rep. 100; Houston & Texas Central R. Co., 53 Tex. 364, 2 Am. & Eng. R. Cas. 514; Frank v. Ingalls, 42 Ch. St. 560, 21 Am. & Eng. R. Cas. 277.
The retention of the coupon by the conductor, if it afforded any ground for a recovery at all, did not render the defendants liable for the refusal to allow the plaintiff to ride on it, — the only ground upon which damages are sued for in this action.
Moreover, if the plaintiff had been entitled to a verdict in his favor, he was not entitled to one for $1,300. This was grossly excessive. There were no aggravating circumstances. His person was not touched, and there was no *684insulting language or other improper demonstration on the part of the conductor or any other employee of the defendants. The conductor simply informed him that the ticket was bad and that he would have to pay his fare or be put off, and upon his declining to pay, insisted that he should get off at the next station, which he did. As already stated, upon his leaving the train he met another on its way to Atlanta, and returned on'it; and on the next night he resumed his journey to Savannah. There was no evidence as to any pecuniary loss outside of the amount paid for his fare. It is manifest, therefore, that the amount of the recovery is out of all reasonable proportion to the extent of the injury. See Ga. R. R. v. Jett, 95 Ga. 237; Ga. R. R. v. Eskew, 86 Ga. 646; C. R. v. Strickland, 90 Ga. 562.

Judgment reversed.